UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7236


DARYLL KEITH SHUMAKE,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01170-LMB-MSN)


Submitted: March 13, 2019                                         Decided: March 26, 2019


Before GREGORY, Chief Judge, and NIEMEYER and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Daryll Keith Shumake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daryll Keith Shumake seeks to appeal the district court’s orders directing him to

file an amended 28 U.S.C. § 2254 (2012) petition on the court’s standardized form and

denying his motions to appoint counsel. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The orders that Shumake seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders. Accordingly, we deny leave to

proceed in forma pauperis, deny the pending motions, dismiss the appeal for lack of

jurisdiction, and remand to the district court with instructions to allow Shumake another

opportunity to file the amended § 2254 petition as directed. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            2